DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
On pages 12-14, Applicant argues that,
“…
The Applicant respectfully submits that the combination of Recesso, Kennedy, and Daun does not teach, suggest, or render obvious at least, for example, the newly presented features of “determine a plurality of prices for the plurality of video portions ... a price of the plurality of prices for the respective video portion of the plurality of video portions is determined based on a number of imaging devices in a set of imaging devices associated with the respective video portion ... control, based on ... the determined plurality of prices, generation of a plurality of purchase information input forms for the plurality of video portions,” as recited in amended independent claim 1.
Therefore, amended independent claim 1 is not taught, suggested or rendered obvious over the combination of Recesso, Kennedy, and Daun. The Applicant submits that amended independent claims 8 and 9 are also not taught, suggested or rendered obvious over the 

In response, Examiner respectfully submits that Daun, in view of the combination with Kennedy, teaches the claimed limitations. Specifically, Daun teaches, at least in Fig. 26, a scenario of only one item to be purchased being selected, it would have been clear to one skilled in the art that the number of items that the user selects is not limited to one. Thus, a plurality of prices, each for one selected item, are determined to be displayed to the user. Further, at least a subtotal price (a total price of the plurality of prices) is determined based on the number of video items, which corresponds to a number of corresponding cameras that capture the video items.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Recesso et al. (US 2010/0287473 A1 – hereinafter Recesso), Kennedy et al. (US 2013/0254816 A1 – hereinafter Kennedy), and Daun et al. (US 2010/0153520 A1 – hereinafter Daun).
	Regarding claim 1, Recesso discloses an information processing apparatus (Fig. 1 – computer system 102) comprising: a central processing unit (CPU) configured to: acquire a plurality of sets of information of a plurality of in-points and a plurality of out-points, wherein the plurality of sets of the information of the plurality of in-points and the plurality of out-points specifies a plurality of pieces of partial range information in an imaged video generated by an imaging device, and the plurality of pieces of the partial range information corresponds to a plurality of video portions of the imaged video (Figs. 5, 7A, 7B, 8; [0049]-[0051] – an input unit, e.g. a keyboard, of the computer system 102 shown in Fig. 1 to acquire user inputting of start times and end times to define clips, each of which is a video portion to be distributed to a user); receive a plurality of indication operations of the plurality of out-points (Figs. 5, 7A, 7B, 8; [0049]-[0051] – receiving user inputting of end time to define a clip as a video portion); and control transmission of each of the plurality of pieces of the information of the plurality of in-points and the plurality of out-points and the imaged video to an external device ([0030]; [0047] – a transmission control unit, e.g. a CPU and a communication unit, of the computer system 102, performs control to transmit the start times and end times to the server 112 and control to cause transmission of the image video from video capture device 104 to the server 112 as described in at least [0025] via a scheduling GUI as described in at least [0047]).
	However, Recesso does not disclose the central processing unit configured to: acquire a plurality of pieces of object person identification information for the plurality of video portions, wherein each video portion of the plurality of video portions is respectively associated with a different piece of object person identification information of the plurality of pieces of the object person identification information, and each piece of the object person identification information of the plurality of pieces of the object person identification information identifies a respective object person to which a respective video portion of the plurality of video portions is to be distributed; determine a plurality of prices for the plurality of video portions, wherein a price of the plurality of prices for the respective video portion of the plurality of video portions is determined based on a number of imaging devices in a set of imaging devices associated with the respective video portion, and the plurality of imaging devices includes the set of imaging devices; and control, based on the received plurality of indication operations of the plurality of out-points and the determined plurality of prices, generation of a plurality of purchase information input forms for the plurality of video portions, wherein each purchase information input form of the plurality of purchase information input forms corresponds to the respective object person recorded in the respective video portion; and control transmission of each of the plurality of pieces of the object person identification information, the plurality of video portions to an external device.
	Kennedy discloses a central processing unit configured to: acquire a plurality of pieces of object person identification information for a plurality of video portions, ([0102]; [0114]), and each piece of the object person identification information of the plurality of pieces of the object person identification information identifies a respective object person to which a respective video portion of the plurality of video portions is to be distributed ([0102]; [0114]); and control transmission of each of the plurality of pieces of the object person identification information, the plurality of video portions to an external device ([0102]; [0114]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kennedy into the apparatus taught by Recesso in order to distribute the video portions to corresponding recipients of interest.
	Recesso and Kennedy do not disclose the central processing unit configured to: determine a plurality of prices for the plurality of video portions, wherein a price of the plurality of prices for the respective video portion of the plurality of video portions is determined based on a number of imaging devices in a set of imaging devices associated with the respective video portion, and the plurality of imaging devices includes the set of imaging devices; control, based on the received plurality of indication operations of the plurality of out-points and the determined plurality of prices, generation of a plurality of purchase information input forms for the plurality of video portions, wherein each purchase information input form of the plurality of purchase information input forms corresponds to the respective object person recorded in the respective video portion.
([0063]); determine a plurality of prices for the plurality of video portions, wherein a price of the plurality of prices for the respective video portion of the plurality of video portions is determined based on a number of imaging devices in a set of imaging devices associated with the respective video portion, and the plurality of imaging devices includes the set of imaging devices (Fig. 28 – when the user selects to buy a plurality of items, the price of the plurality of prices is determined based the number of items, which are captured by a number corresponding cameras); and control, based on the received plurality of indication operations of the plurality of out-points and the determined plurality of prices, generation of a plurality of purchase information input forms for a plurality of video portions, wherein each purchase information input form of the plurality of purchase information input forms corresponds to the respective object person who will receive the respective video portion ([0031]; Figs. 25-28; Fig. 1 – step 150; [0063]; [0087]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Daun into the apparatus taught by Recesso and Kennedy in order to allow users to buy the created clips thus enhancing financial benefits of the service provided by the apparatus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been recognized that, with the features incorporated from Daun, apparatus in the proposed combination would have the feature of the respective object person recorded in the respective video portion in Kennedy being the respective person who will receive (also see Response to Arguments above), thus arriving at the claimed invention.
	Regarding claim 2, Recesso also discloses the CPU is further configured to control transmission of a plurality of imaged videos to the external device, and the plurality of imaged videos is generated by by a plurality of imaging devices as the imaged video (Fig. 4; [0026] – more than one video capture devices 104 captures a plurality of videos).
	Regarding claim 3, Recesso also discloses the CPU is further configured to control transmission of a plurality of pieces of video portion identification information that identifies the plurality of video portions (Figs. 5, 7A, 7B, 8; [0054] – transmitting start time and end time as video portion, and ID as the video portion identification information).
	Regarding claim 4, Kennedy also discloses the plurality of pieces of video portion identification information is associated with the plurality of pieces of object person identification information ([0102]; [0114]).
Regarding claim 6, Recesso also discloses the CPU is further configured to: control a display screen to display visual information representing a position on a time axis of the plurality of video portions in the imaged video, a pointer for indication of the position on the time axis in the imaged video (Fig. 7B – any time value indicated in START or END in area 708 is a pointer for indicating a position on a time axis of the video), an in-point indicating operator for indication of the position indicated by the pointer as a position of an in-point of the plurality of in-points, and an out-point indicating operator for indication of the position indicated by the pointer as a position of an out-(Fig. 7B – in-point indicating operator is button START TIME with the corresponding time value of 12:37 in area 702b, and out-point indicating operator is button END TIME with the corresponding time value of 13:49 in area 702b); control a display form of a first region of a display region and a display form of a second region of the display region, wherein the display region represents the plurality of video portions in the visual information, the first region is closer to the in-point than the second region, the second region is closer to the out-point than the first region, and the display form of the first region is different from the display form of the second region (Fig. 7B – in the region of in-point, a corresponding time value of 12:37 is displayed in 708, and in the region of out-point a corresponding time value of 13:49 is displayed in 708, which are different); and match the display form of the first region with a display form of the in-point indicating operator, and the display form of the second region with a display form of the out-point indicating operator (Fig. 7B –the corresponding in-point times in areas 708 and 702b match and out-point times in areas 708 and 702b match).
	Claim 8 is rejected for the same reason as discussed in claim 1 above.
	Claim 9 is rejected for the same reason as discussed in claim 1 above in view of Recesso also disclosing a non-transitory computer readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute recited operations ([0033]-[0035]; [0042]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484